            Case 7:20-cv-03936-VB Document 7 Filed 06/25/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RAYMOND L. JACKSON,

                                   Plaintiff,
                                                                     20-CV-3936 (VB)
                       -against-
                                                                  ORDER OF SERVICE
 C.O. R. CARTER,

                                   Defendant.

VINCENT L. BRICCETTI, United States District Judge:

        Plaintiff, currently incarcerated at Sing Sing Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendant used excessive force against him. By

order dated June 24, 2020, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis. 1

                                            DISCUSSION

A.      Service on Defendant Carter

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)).

        Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and complaint until the Court reviewed



        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
            Case 7:20-cv-03936-VB Document 7 Filed 06/25/20 Page 2 of 4



the complaint and ordered that a summons be issued. The Court therefore extends the time to

serve until 90 days after the date the summons is issued. If the complaint is not served within that

time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d

56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of

time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the

[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendant R. Carter (Shield #3192) through the

U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      Local Civil Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of




                                                  2
              Case 7:20-cv-03936-VB Document 7 Filed 06/25/20 Page 3 of 4



service of the complaint, Defendants must serve responses to these standard discovery requests.

In their responses, Defendants must quote each request verbatim. 2

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. The Clerk of Court is further instructed to complete the USM-285 forms

with the address for Defendant R. Carter, Shield #3192, and deliver to the U.S. Marshals Service

all documents necessary to effect service.

         Local Civil Rule 33.2 applies to this action.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       June 25, 2020
             White Plains, New York

                                                            VINCENT L. BRICCETTI
                                                            United States District Judge




         2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                   3
Case 7:20-cv-03936-VB Document 7 Filed 06/25/20 Page 4 of 4



          DEFENDANTS AND SERVICE ADDRESSES


  Correction Officer R. Carter, Shield #3192
  Sing Sing Correctional Facility
  354 Hunter Street
  Ossining, NY 10562-5442
